Exhibit 10.2

Apache Corporation

Amendment of 2014 Performance Program (Business Performance) Award

 

Recipient Name:    Michael S. Bahorich (“Recipient”, “Employee,” “you” or
“your”) Company:    Apache Corporation Amendment:    This is a summary of the
amendment of the terms of your conditional grant of Restricted Stock Units
(“RSUs”) under the award notice dated February 3, 2014 (the “Award Notice”)
subject to the terms of the Apache Corporation 2011 Omnibus Equity Compensation
Plan, as amended (the “Plan”) and the 2014 Performance Program Agreement
(Business Performance) (the “2014 Agreement”).    You were previously awarded
Apache Corporation conditional RSUs in accordance with the terms of the Plan and
the 2014 Agreement. In connection with your release from service with the
Company effective June 30, 2015 (the “Termination Date”) and the terms of the
release and settlement agreement between you and the Company (the “Release
Agreement”), for purposes of vesting of the Final Amount of your conditional
RSUs determined under the Plan, upon your acceptance of this Amendment, the
Company agrees that Final Amount of such outstanding conditional RSUs will
continue to vest according to the original schedule and any agreed amendments to
said Plan and the 2014 Agreement, provided that such vesting shall occur at such
times solely if you are then in compliance with the provisions of the Release
Agreement. Affected Award:    Final Amount of the conditional RSUs under the
Award Notice, the 2014 Agreement, and the Plan. Plan:    Apache Corporation 2011
Omnibus Equity Compensation Plan, as amended Acceptance:    Please indicate your
acceptance of this Amendment by executing the attached Amendment and returning
it to Margery M. Harris. Upon acceptance of this Amendment you will be able to
continue to access your account at netbenefits.fidelity.com. By accepting this
Amendment, you will have agreed to the terms and conditions set forth in the
Amendment and the terms and conditions of the Plan. You also agree to
immediately notify Apache Corporation of any future change in your address or
other contact information.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment of 2014 Performance Program Agreement (Business Performance)

This Amendment to the 2014 Performance Program Agreement (Business Performance)
is entered into in connection with the Recipient’s release from service with
Apache Corporation (together with its Affiliates, the “Company”) effective
June 30, 2015 (the “Termination Date”) and the terms of the release and
separation agreement between the Recipient and the Company (the “Release
Agreement”) and governs the Final Amount of the conditional award of RSUs under
the Plan and the 2014 Agreement, between the Company and the Recipient.

 

  1. Section 4 of the 2014 Agreement is hereby amended to add a new paragraph at
the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 4 of the 2014
Agreement or the provisions of the Award Notice or the Plan to the contrary, for
purposes of vesting of the Final Amount of RSUs, the Recipient shall be deemed
to satisfy the conditions for continued vesting of Section 6 of the 2014
Agreement as of the Termination Date, provided that the Recipient remains in
compliance with the provisions of the Release Agreement. The Recipient shall
immediately notify the Company of any future change in address or other contact
information.

 

  2. The remaining terms of the 2014 Agreement and the Plan shall continue in
full force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of June 30, 2015.

 

APACHE CORPORATION       MICHAEL S. BAHORICH, RECIPIENT By:  

/s/ Margery M. Harris

      By:  

/s/ Michael S. Bahorich

  Margery M. Harris         Michael S. Bahorich   Executive Vice President,   
       Human Resources        

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2